Opinion by
Oliver, P. J.
At the trial a package of “Cutted Dry Bonita” was presented to be analyzed by a Government chemist. The report shows that the sample contains no added flavoring materials or preservatives other than salt, and that the amount of salt is in excess of that normally present in dried unsalted fish. In accordance with stipulation of counsel that the merchandise in question is of the same character and description as that the subject of United States v. Enbun (19 C. C. P. A. 79, T. D. 45224) the claim at 1)4 cents; per pound under paragraph 717 (c) was sustained.